03-15-0399-CV


BRIAN DIERSCHKE AND                          &                             IN THE THIRD
MARVIN DIERSCHKE                              &
                                              &
                                              &                               COURT
V.                                            &
                                              &
CHERYL LYNN DIERSCHKE,                        &
DANA JOY DIERSCHKE NEZWEK,                    &                              OF APPEALS
AND GRANT STEVEN DIERSCHKE                    &


                            ANSWER AND EXPLANATION



     Come now, Brian Dierschke pro se litigant for Brian Dierschke and Marvin Dierschke

will provide an answer and explanation for the September 21, 2015 letter sent by Court of

Appeals Deputy Clerk, Amy Strother. Enclosed is the cover of the brief sent on August

19th,2015 along with a copy of the Certified Letter card. Both 03-15-0399-CV and 03-15

-0400-CV are basically the same judge's order. The second judge's order vacated the

first and we did not want to be tricked so we appealed both of them even though they

were basically the same. There is only one court transcript for both appeals. I put both

appeal numbers on the cover of the brief. The local district court clerk sent both judge's

orders to be appealed even though they were both the same and the first one had been

vacated. We apologize for any inconvenience that we caused or the local district court

clerk caused. Respectfully Submitted.




                                                                Brian Dierschke
                                                                8494 Hawk Ave
                                                                San Angelo, Tx 76904
                                                                bwdierschkeffi.msn.com
                                   ^RECEIVED \                  325-651-9296
Sept 25,2015
                                       SEP 2 8 2015              Pro Se
                                     THIRD C0URJ OF APPEALS/
                                        JEFFREY p.KYjE,,   y
                           No. 03-15-00400-CV
                           No. 03-15-00399-CV

                         IN THE COURT OF APPEALS

                                FOR THE

               THIRD SUPREME JUDICIAL DISTRICT OF TEXAS

                                AT AUSTIN

                                ***********




                  BRIAN DIERSCHKE AND MARVIN DIERSCHKE

                                          APPELLANT


                                     V.


               CHERYL LYNN DIERSCHKE, DANA JOY DIERSCHKE
                         AND GRANT STEVEN DIERSCHKE

                                          APPELLEE

                                  ***********




                             BRIEF OF APPELLANT

                                  ************




                   (Appealed from the 340th District Court
                          of Tom Green County, Texas)

                                  *************




Larry W. Bale                                     Brian W. Dierschke
Attorneys for Appellee                            Pro se for Appellant
One East Twohig Third Floor                        8494 Hawk Ave
P O. Box 271                                       San Angelo, Tx 76904
San Angelo, Tx 76902-0271                          325-651-9296
SENDER: COMPLETE THIS SECTION                           COMPLETE THIS SECTION ON DELIVERY

   Complete items 1, 2, and 3.                          A. Signature
   Print your name and address on the reverse                                                            • Agent            j
                                                        X
   so that we can return the card to you.                                                                •   Addressee
   Attach this card to the back of the mailpiece,        B. Received by (Printed Name)             C. Date of Delivery
   or on the front if space permits.
1. Article Addressed to:                                 D. Is deliveryaddress different from item 1? •       Yes

       OoutfT of MJrhly                                     If YES, enter delivery address below:     •       No



       <P.O . fat              IZ£H~I

                                                    3. Service Type                          D Priority Mail Express®
                                                    Q Adult Signature                        D Registered MaiJ,u
   IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIDIIIIIIIil        D Adult Signature Restricted Delivery
                                                    •©-Certified Mail®
                                                                                             Q Registered Mail Restricted
                                                                                               Delivery
   W O 1M01 0Q0D 5071 A2M1 3H                       • Certified MailRestricted Delivery      O Return Receipt for
                                                    D Collect on Delivery                       Merchandise
2. Article Number (Trnn<sfa                            '-»..> -1
                                                    n rnii..i —) Delivery
                                                                 Doiivarv Restricted
                                                                          Rastrirind Delivery
                                                                                     Dniivnrv •DjSignature
                                                                                                 jSignature Confirmation
                                                                                                            Confirmation™
       -imrirrnnnmn^SmiU"?                                      m'.\               11111 DiSignature Confirmation
       7 01b       JjbbU       UUUJj   \J3(3    3UT r            'ail Restricted Delivery       Restricted Delivery '••
                                                        TovonsbDO)

PS Form 381 1, April 2015 PSN 7530-02-000-9053                                              Domestic Return Rece     Pt J




                                                                                            First-Class Mail
      United States Postal Service
                                                                                            Postage & Fees Paid
                                                                                            USPS
                                                                                            Permit No. G-10



             • Sender Please print your name, address, and ZIP+4® in this box1




                              USPS TRACKING #




                                                            WHIi/lfwWWlW'1,                                                     I




             WO ^4D1 OODQ 5071 A2M1 3M
r                                %                 I FROM
                                                     FR
                         H         $ 005.75°                                    PRIORITY'      For Domestic
                                                                                               and International Use
                                                                                                                       \ss\
                         02 1P   ,ec CFP 25 2015
                                                                               MAIL                                    |P|
                                                            UNITED STATES POSTAL SERVICE
                         INCLUDED*
                                                                                                                       y&r.
                                                        From
    INSURANCE INCLUDED*
                                                                         ?V9% WAk/Jr JIV£                                     TP.1
                                                                         s4h/ M6£{*e, tx -rifoy
H PICKUP AVAILABLE
        UA//TEP STATES                                                   TO           Conn op A'f£MJ
       POSTAL SERVICE®
                                                                                      7/>;J Ohbi-vt- >f Texts
                                                                                      P.o. Sox 12 5 9-7
                                                                                      h*sl» Tx lill>-2SV7
                                                            Label 228, January 2008
                                                   L